Title: General Orders, 10 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Saturday Octr 10th [1778]
            Parole Southborough—C. Signs Selim Salem—
            
          
          A General Court-Martial of the Line whereof Coll Patten is appointed President to assemble at the Presidents Quarters next Monday morning nine ôClock and sit at such Place as he shall appoint for the trial of all Persons who shall be brought before them—Lieutt Coll Loring, Major Hait[,] a Captain from the North-Carolina Brigade, one from each of the Pennsylvania Brigades, two from each of the Connecticutt and three from General Nixon’s will attend as Members.
          Captn Moore of the 3rd Pennsylvania Regiment is appointed Major of Brigade to the 2nd Pennsylvania Brigade and is to be obeyed and respected as such.
          
          
          
          Lieutenant Thomas Drew is appointed Pay-Master to Coll Grayson’s Regiment and Lieut. John Jeremiah Jacob Pay-Master to the 6th Maryland Regiment.
          At a General Court-Martial held at Bedford the 8th of October 1778—by order of General Scott, whereof Lieutt Coll Blackden was President, Elisha Smith a Private of Captn Stoddard’s Company in the 2nd Regiment of Light Dragoons was tried for deserting to the Enemy last August, for piloting [the Enemy] in an Incursion into and against the Troops of these States, defrauding the Public by selling his horse, Arms, Accoutrements, Furniture & Cloathing in a treasonable manner to the Enemy and for Mutiny in insulting and menacing his Officers, while a Prisoner with them, found guilty of breaches of the 1st Article, 6th Section and of the 3rd Article of 12th Section of the Articles of War and sentenced to suffer Death.
          His Excellency the Commander in Chief approves the sentence and orders said Elisha Smith to be executed next Monday the 12th inst. 11 ôClock in the forenoon at or near Bedford as General Scott shall direct.
        